
	

114 HR 3191 IH: To amend the Consolidated and Further Continuing Appropriations Act, 2015 with respect to funding available for fiscal year 2015 for certain general business loans authorized under the Small Business Act, to amend the Small Business Act to modify loan limitations, and for other purposes.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3191
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Chabot introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Consolidated and Further Continuing Appropriations Act, 2015 with respect to funding
			 available for fiscal year 2015 for certain general business loans
			 authorized under the Small Business Act, to amend the Small Business Act
			 to modify loan limitations, and for other purposes.
	
	
		1.Amendments to funding available to the Small Business Administration to make section 7(a) loans
 (a)Section 7(a) loan funding levelsThe third proviso under the heading Small Business Administration—Business Loans Program Account in title V of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2371) is amended by striking $18,750,000,000 and inserting $23,500,000,000.
 (b)Loan limitationsSection 7(a)(1) of the Small Business Act (15 U.S.C. 636(a)(1)) is amended— (1)in subparagraph (A)—
 (A)by striking No financial assistance and inserting the following:  (i)In generalNo financial assistance; and
 (B)by adding at the end the following:  (ii)LiquidityOn and after October 1, 2015, the Administrator may not guarantee a loan under this subsection if the lender determines that the borrower is unable to obtain credit elsewhere solely because the liquidity of the lender depends upon the guaranteed portion of the loan being sold on the secondary market.; and
 (2)by adding at the end the following:  (C)Lending limits of lendersOn and after October 1, 2015, the Administrator may not guarantee a loan under this subsection if the sole purpose for requesting the guarantee is to allow the lender to exceed the legal lending limit of the lender..
				(c)Reporting
 (1)DefinitionsIn this subsection— (A)the term Administrator means the Administrator of the Small Business Administration;
 (B)the term business loan means a loan made or guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)); (C)the term cancellation means that the Administrator approves a proposed business loan, but the prospective borrower determines not to take the business loan; and
 (D)the term net dollar amount of business loans means the difference between the total dollar amount of business loans and the total dollar amount of cancellations.
 (2)RequirementDuring the 3-year period beginning on the date of enactment of this Act, the Administrator shall submit to Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a quarterly report regarding the loan programs carried out under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), which shall include—
 (A)for the fiscal year during which the report is submitted and the 3 fiscal years before such fiscal year—
 (i)the weekly total dollar amount of business loans; (ii)the weekly total dollar amount of cancellations; and
 (iii)the weekly net dollar amount of business loans— (I)for all business loans; and
 (II)for each category of loan amount described in clause (i), (ii), or (iii) of section 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18));
 (B)for the fiscal year during which the report is submitted— (i)the amount of remaining authority for business loans, in dollar amount and as a percentage; and
 (ii)estimates of the date on which the net dollar amount of business loans will reach the maximum for such business loans based on daily net lending volume and extrapolations based on year-to-date net lending volume, quarterly net lending volume, and quarterly growth trends;
 (C)the number of early defaults (as determined by the Administrator) during the quarter covered by the report;
 (D)the total amount paid by borrowers in early default during the quarter covered by the report, as of the time of purchase of the guarantee;
 (E)the number of borrowers in early default that are franchisees; (F)the total amount of guarantees purchased by the Administrator during the quarter covered by the report; and
 (G)a description of the actions the Administrator is taking to combat early defaults administratively and any legislative action the Administrator recommends to address early defaults.
					
